No.            84-508

                     I N THE SUPREME COURT O THE STATE O 140NTANA
                                            F           F

                                                                 1985




I N RE THE MARRIAGE OF

JULIE ANN OSTEEN,

                                    P e t i t i o n e r and A p p e l l a n t ,

         and

N R E ELBERT OSTEEN
 AVN                            ,
                                    R e s p o n d e n t and R e s p o n d e n t .




APPEAL FROPI:        D i s t r i c t Court of t h e Nineteenth J u d i c i a l D i s t r i c t ,
                     I n and f o r t h e County o f L i n c o l n ,
                     The H o n o r a b l e R o b e r t H o l t e r , J u d g e p r e s i d i n g .


CCUNSEL O RECORD:
         F


         For Appellant:

                     S v e r d r u p & S p e n c e r ; S c o t t B.                 Spencer, Libby,
                     Montana


         For Respondent:

                     Law O f f i c e o f David W.                            Harman, L i b b y , Montana




                                                  S u b m i t t e d on B r i e f s :          Feb.   22,   1985

                                                                                 Decided:     A p r i l 11, 1985



Filed:    /\Pe   ;    1985

                                                             P


                              /'/   7 .L+,
                                    ,        "e-?
                                                                             P
                                                     Mr. Justice William E. Hunt, Sr. , d.elivered the Opinion of
the Court.


      Julie Ann Osteen             appeals a    judgment of the Lincoln
County District Court which divided the marital property of
herself and her husband, Narven Elbert Osteen.                       The court
adopted       verbatim     the     settlement      proposed   by     respondent
husband.       The sole issue is whether the District Court abused
its discretion in making that property division.
      We hold that discretion was not abused, and we therefore
affirm the District Court.
      The parties were married on December 16, 19?8, and the
marriage was           dissolved      on October    11,   1P84.      The ord.er
dividing their property was entered on October 23, 1984.
Both parties were represented throughout the proceedings by
counsel   .     Both parties submitted proposed findings of fact
and   conclusions of           law.      And both parties          submitted a
separate list to the court proposing distribution of the

property.
      The trial court heard testimony from both parties as to
their proposed          property      distribution, and both Julie and
Warven        agreed    each     item    was   valued     correctly.         When
questioned by her own counsel., Julie testified Narven did not
have any property which she wanted.                  She further testified
she   was      aware     Narven    had    retirement      benefits    from    his
employer, and that she was making no claim on those benefits.
She also testified Narven went on a three-week trip, at which
time she moved out of the family residence, taking with her,
all items of personal property she wanted.
      In this appeal, Julie asserts she was supposed to have
received certain items of property in the division, but those
were awarded instead to Narven, namely a 1979 Ford pickup
truck,     two        wedding    rings,    and     a     washer     and     dryer.
Specifically, in her proposed distribution, she had sought
the pickup, but omitted any reference to jewelry and to the
washer and dryer.              Narven, on the other hand, sought all
those items in his proposed property distribution, and in
addition agreed Julie should have several items of jewelry
including three diamond rings, with all the jewelry valued at
$3,t?OO.
     We     are        asked     to    determine        whether     a     property
disposition, derived            from    lists proposed         by   the parties
represented by counsel, should be set aside because that
disposition was          the    one    proposed    by    the   respondent; or
because an       exact mathematical division was not made; or
because both parties sought certain of the same items of
property.        The standard of review announced by this Court
concerning       the    disposition of marital property                 has been
repeated many times.             The District Court has far-reaching
discretion in resolving property divisions, and its judgment
will not be altered unless a clear abuse of that discretion
is shown.    Smith v. Smith (Mont. 1981), 622 P.2d 1022, 1024,
38 St.Rep. 146, 148.

     That discretion is limited by the statutory requirements
contained in      §    40-4-202, MCA.     It is unnecessary to set forth
here, the statute in its entirety.                Rather, our review of the
record discloses the District Court clearly considered and
applied each of the criteria relevant to this case.
     Our role on review is not to substitute our opinion for
that of the District Court, but rather to determine whether
substantial credible evidence              supports the           lower court's
ruling.    We hold that it does.
      Julie also asserted the District Court erred in adopting
verbatim, Narven's proposed property settlement.           Actually,
her own proposed property settlement was strikingly similar
to his.     In fact, with the exceptions of the 1979 pickup, the
rings, and the washer and dryer, she accorded him more items
of property than he claimed., and suggested a net value for
all   the   property   she   claimed, of   $5,000   less   than   the
property she proposed for him to have.      Even though the court
awarded Julie $2,000 more than she sought, it awarded Narven
property valued at approximately $3,000 more.         Eut as this
Court has previously said it is not error for one party to
receive more property than the other.       In re the Marriage of
Myers (Mont. 1984), 682 P.2d 718, 723, 41. St.Rep. 990, 996.
And., concerning disposition of that property:
      "Reasonable minds could differ on what would be the
      most   equitable distribution of     the parties1
      property. That the case may be decided differently
      is not the inquiry on appeal, the question is
      whether the fact determination of the court bel-ow
      is clear1.y erroneous.    Rule 52 (a), M.R.Civ.P. l1
In re Marriage of Keepers, (M.ont. 1984), 691 P.2d 810, 813,
41 St.Fep. 2163, 2167.       Appellant argues that the court made
errors in its findings of fact.        As we stated in Keepers:
      "Even with the erroneous finding of fact pointed
      out by appellant, we do not find that the District.
      Court clearly abused its discretion." (Id.)
      We find that the District Court complied in all respects
with 5 40-4-202, MCA, in reaching its judgment.
      We affirm the District Court.




We Concur:
C h i e f Justice